Citation Nr: 9923314	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  96-11 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement of the appellant to an increase in the 
apportionment amount of $39 of the veteran's Department of 
Veterans Affairs (VA) disability compensation on behalf of 
the child, Erinn.


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States
Veteran represented by:  To be clarified



ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from July 1968 to November 
1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1990 Special Apportionment Award by 
the Cleveland, Ohio Department of Veterans Affairs Regional 
Office (RO), which granted the appellant's claim for 
apportionment of the veteran's disability benefits on behalf 
of Erinn, the veteran's son, in the custody of the appellant 
and awarded apportionment of $25.00.  Shortly thereafter, the 
veteran's claims file was transferred to the Oakland, 
California RO because of the veteran's change in residence.  
The appellant appealed this decision and requested a Travel 
Board hearing before a Member of the Board.  In March 1992, 
the Oakland RO returned the claims file to the St. Petersburg 
RO to schedule a travel board hearing.  However, according to 
documents of record, contested claims procedures had not been 
complied with and the travel board hearing was not scheduled.  
In June 1994, the Oakland RO denied an increase in 
apportionment.  The appellant again appealed.  In March 1995, 
the Oakland RO increased the appellant's apportionment to 
$39.00.  In April 1995, the appellant indicated that she 
wanted to continue her appeal.  In October 1995, the case 
file was then transferred to the Atlanta, Georgia RO due to 
the veteran's change in residence.  The Atlanta RO is the 
current servicing RO. 



REMAND

The Board observes that the appellant, in her September 1991 
VA Form 1-9, indicated that she did not want a hearing, but 
also indicated that she might want to appear at a later date.  
The Oakland RO contacted the appellant and requested 
clarification of her request a hearing.  In an April 1992 
statement, the appellant requested an appeal hearing before a 
Member of the Board at the Florida RO.  However, as noted 
above, the St. Petersburg RO did not schedule the hearing 
because contested claims procedures set forth at 38 U.S.C.A. 
§ 7105A(b) and 38 C.F.R. §§ 19.101, 19.102 had not been met.    

Additionally, the veteran, in a February 1999 statement, 
received at the Board, stated that he wanted to be 
represented by Disabled American Veterans.  However, the 
current VA Form 21-22, dated in January 1998, indicates that 
the veteran was represented by the Georgia Department of 
Veterans Services.  This VA Form 21-22 has not been revoked. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should schedule the appellant 
for a Travel Board hearing.  

2.  The RO should contact the veteran and 
request clarification as to his current 
representative.  If a new representative 
is appointed, a VA Form 21-22 should be 
submitted for that representative.

3.  The veteran and the appellant should 
be provided with a copies of all relevant 
statements pertaining to this case under 
the contested claims procedures in 
accordance with 38 U.S.C.A. § 7105A(b) 
and 38 C.F.R. §§ 19.101, 19.102.

Following completion of these actions, the RO should review 
the claim.  Thereafter, in accordance with the current 
appellate procedures, the case should be returned to the 
Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

